UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6561


DIONTRE JARVA BROWN,

                    Plaintiff - Appellant,

             v.

LETITIA I. CULICK, in her individual and official capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:20-cv-00395-MGL)


Submitted: December 17, 2020                                      Decided: January 21, 2021


Before WILKINSON, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diontre Jarva Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Diontre Jarva Brown appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint without prejudice. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that the

complaint be dismissed without prejudice and advised Brown that failure to file timely,

specific objections to this recommendation would waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Brown has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2